United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 5, 2014 ASB BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) North Carolina 001-35279 45-2463413 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 11 Church Street, Asheville, North Carolina 28801 (Address of principal executive offices) (Zip Code) (828) 254-7411 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. Beginning March 6, 2014, ASB Bancorp, Inc. (the “Company”), the holding company for Asheville Savings Bank, S.S.B., will make available and distribute to analysts and prospective investors a slide presentation.The presentation materials include information regarding the Company’s operating and growth strategies and financial performance.The presentation materials will also be posted to the Company’s website on March 6, 2014.Pursuant to Regulation FD, the presentation materials are attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Number Description Presentation Materials 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. ASB BANCORP, INC. Date:March 5, 2014 By: /s/ SUZANNE S. DEFERIE Suzanne S. DeFerie President and Chief Executive Officer 3
